Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed July 5, 2022 has been entered. Claims 8-15 and 18-20 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-15, 18, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Chauvin et al. (U.S. 2015/0343695) in view of Andison et al. (US 2009/0218733).
Regarding claim 8, Chauvin discloses a method of simultaneously forming and filling a container comprising:
locating a preform (Fig. 1, item 100 or Fig. 7, item 705) in an armature (Figs. 7-9, item 703 (a pair of neck plates)) of a blowing station (as shown in Figs. 1-2);
sealably connecting a blow nozzle (Fig. 1, item 111 (a head)) onto an opening (Fig. 1, item 106 (a mouth)) of the preform;
delivering a liquid (Fig. 1, item 113 (a pre-determined volume of incompressible fluid)) through the blow nozzle and into an interior of the preform thereby urging the preform to freely expand until a closed end thereof contacts a platen (Fig. 1, item 121 (a restrictive device)) to create a bottom of a resultant container (Fig. 2, item 200), the liquid remaining within the container as an end product ([0024]), wherein the blow nozzle  defines an opening (Fig. 1, item 112) for slidably accepting a stretch rod (Fig. 1, item 117) used to initiate mechanical stretching of the preform prior to the delivering of the liquid into the interior of the preform (as shown in Fig. 1) ([0069], [0070]).
Chauvin individually teaches the blowing stations as shown in Figs. 1-6. As shown in Figs. 7-9, Chauvin discloses a pair of neck plate 703. Each of these configurations is utilized to reduce cost to produce the containers. Combining each of these embodiments into one configuration logically flows from their having been individually taught in the prior art as being known for achieving the same purpose.
However, Chauvin does not explicitly disclose to provide an opening in the stretch rod for expelling air from the interior of the preform during the delivering of the liquid into the interior of the preform. In the same field of endeavor, liquid blow molding, Andison discloses that, as illustrated in Fig. 5, the piston-like device 40 may then begin to drive downward to initiate the rapid transfer of the liquid commodity L from the filling cylinder to the preform 12. …. Residual air may be vented through a passage 70 defined in the stretch rod 26 ([0026], lines 1-12). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chauvin to incorporate the teachings of Andison to provide an opening in the stretch rod for expelling air from the interior of the preform during the delivering of the liquid into the interior of the preform. Doing so would be possible to obtain the container with a desired fill level of the liquid commodity L, as recognized by Andison ([0026]).
Regarding claims 9-11, Chauvin does not explicitly disclose including accumulating the liquid (the pre-determined volume of incompressible fluid) into a chamber and is delivered the liquid from the chamber to the blow nozzle. Andison discloses that, as illustrated in Figs. 3-5, the diverging of the liquid through the blow nozzle and into the interior of the preform includes accumulating the liquid into a chamber and delivering the liquid from the chamber to the blow nozzle. 
The accumulating of the liquid into the chamber (Fig. 4, item 20 (a pressure source ([0019], line 3))) includes a piston (Fig. 4, item 40 (a mechanical piston-like device ([0020], lines 3-4))) slidably disposed within the chamber moving in a first direction (a direction shown by the upward hollow arrow in Fig. 3) to draw the liquid into the chamber and wherein the delivering of the liquid from the chamber to the blow nozzle includes the piston moving in a second direction (a direction shown by the downward hollow arrow in Fig. 5) to expel the liquid from the chamber.
The chamber includes a first valve (Fig. 4, item 46) at an inlet thereof and a second valve (Fig. 4, item 48) at an outlet thereof.
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chauvin to incorporate the teachings of Andison to provide accumulating the liquid (the pre-determined volume of incompressible fluid) into a chamber and is delivered the liquid from the chamber to the blow nozzle. Doing so would be possible to simultaneously form and fill the container, as recognized by Andison ([0007]).
Regarding claim 12, Chauvin discloses that, as illustrated in Fig. 5, the bottom of the resultant container (Fig. 5, item 502) takes on a shape corresponding to a shape of the portion of the platen (Fig. 5, item 400 (the base plate)) contacting the closed end of the preform. 
Regarding claim 13, Chauvin discloses that, as illustrated in Figs. 1-6, the portion of the platen (Fig. 4, item 400) contacting the closed end of the preform (Fig. 4, item 300) includes at least one of a flat shape (Fig. 2), a convex shape, a concave shape, or a shape including a plurality of indentations for forming feet in the bottom of the resultant container ([0087]).
Regarding claim 14, Chauvin discloses that, as illustrated in Fig. 4, the platen (Fig. 4, item 400) is disposed in axial alignment with the blow nozzle (not shown; referring item 304 (a mouth)) during the free expansion of the preform ([0086]).       
	Regarding claim 15, Chauvin discloses that, as illustrated in Figs. 7-9, the preform (Fig. 7, item 705) includes a support ring (Fig. 7, item 708) adjacent the opening (Fig. 7, item 706) thereof, the support ring configured to rest on the armature (Fig. 7, item 703). It is noticed that, as shown in Figs. 7-9, Chauvin discloses that, the free expansion of the third preform 705 along the longitudinal axis 713 and past the retractable pins 714 results in a plurality of petaloid lobes 804 ([0104], lines 1-5). 
Regarding claim 18, Chauvin discloses that in one embodiment, the first preform 100 is fabricated from polyethylene terephthalate (PET) ([0066], lines 1-2). 
Regarding claim 20, Chauvin does not explicitly disclose the liquid is delivered to the interior of the preform at a pressure between 100 PSI (6.9 Bar) and 600 PSI (41.0 Bar). Andison discloses that the hydraulic pressure within the preform 12 may reach between approximately 100 PSI to 600 PSI ([0026], lines 7-9).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Andison to provide that the liquid is delivered to the interior of the preform at a pressure between 100 PSI (6.9 Bar) and 600 PSI (41.0 Bar). Doing so would be possible to obtain the container with a desired fill level of the liquid commodity L, as recognized by Andison ([0026]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chauvin et al. (U.S. 2015/0343695) and Andison et al. (US 2009/0218733) as applied to claim 8 above, further in view of Uhlig (US 3,949,033).
Regarding claim 19, Chauvin in the combination does not explicitly disclose to provide the moveable platen in an axial direction of the blow nozzle to change a height of the resultant container. In the same field of endeavor, blow molding, Uhlig, discloses that, as illustrated in Figs. 11-13, the first bottom mold member or plate 43 is moved laterally out of the blow mold 40 to the position shown in Fig. 13 and the second or curved blow mold bottom 45 is moved upwardly within the passageway 54 so that the convex surface 47 of the curved bottom mold member reforms or pushes upwardly on the flat bottom of the container 10 (col. 7, lines 61-68 and col. 8, lines 1-2).
The claimed the moveable platen are that the substitution of one known element for another is prima facie obvious IF it yields predictable results to one of ordinary skill in the art. In this case, something to do with forming a desired container having the moveable member/bottom 45 in an axial direction of the blow nozzle comes from Uhlig itself.      
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Uhlig to provide the moveable platen in an axial direction of the blow nozzle to change a height of the resultant container. Doing so would be possible to obtain that the bottom is at a temperature conductive to orientation to partially form the arcuate pressure bottom configuration 13, as recognized by Uhlig (col.8, lines 1-4).
Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered. 
In response to applicant’s arguments (as amended) that the cited combination of references (i.e., Chauvin et al. and Uhlig) cannot account for the limitation “wherein air disposed within the interior of the preform is expelled therefrom through the passage during the delivering of the liquid into the interior of the preform”, it is not persuasive. Chauvin discloses that, as illustrated in Fig. 1, the pre-determined volume of incompressible fluid 113 is injected at pressure 116 ([0070], lines 1-2). The plastic preform is inflated by the use of a fluid, either liquid or gas, under high pressure ([0012]). Uhlig discloses that, as illustrated in Fig. 13, the mandrel 61 (i.e., the stretching rod) has a main body 62 which includes an interior passageway 63 (col. 7, lines 43-44). The blow air is then exhausted from the blown bottle through the passageway 63 (col. 7, lines 62-63). It is clear that, Chauvin will not use the passageway to inject fluid into the preform. Thus, for one of ordinary skilled in the art, it would have been obvious to have the stretching rod 117 in the teachings of Chauvin having a similar passageway disclosed by Uhlig to expel air out of the preform when liquid is injected into the interior of the preform. 
Fir further consideration, the new ground rejection based on the updated reference of Andison et al. (US 2009/0218733) is rendered in this office action. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742